 1
     Roger S. Bonakdar, #253920
 2   2344 TULARE ST., SUITE 301
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 495-1545
 4   FAX (559) 495-1527

 5   Attorney for DEFENDANT, MARCO MOSQUEDA

 6
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
                                                  ******
10
     UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00122-3 DAD-BAM
11
                                     Plaintiff,         STIPULATION AND ORDER TO
12                                                      CONTINUE SENTENCING
                               v.
13                                                      Sentence Date: October 21, 2019
     MARCO MOSQUEDA,                                    Time: 10:00 a.m.
14                                                      Courtroom 5
                                     Defendant.         Hon. Dale A. Drozd
15
16
17
             WHEREAS the Sentencing Hearing has been scheduled in this matter for October 21,
18
     2019.
19
             WHEREAS Roger S. Bonakdar, counsel for Defendant Marco Mosqueda (herein “Mr.
20
     Mosqueda”) requests a continuance of the October 21, 2019, Sentencing so that he may meet
21
     with Mr. Mosqueda and complete the sentencing video.
22
             WHEREAS the videographer had availability issues, and the sentencing video is not yet
23
     ready for presentation.
24
             WHEREAS Mr. Mosqueda has de-briefed and is now safety valve eligible.
25
             WHEREAS counsel for the parties have met and conferred concerning the continuance,
26
     and the Government and Probation are in agreement.
27
28




                                                    1
 1          THEREFORE, IT IS STIPULATED by and between the parties that the October 21,
 2 2019, sentencing hearing be continued to December 16, 2019, or in the alternative to a date not
 3 less than 60 days from the October 21, 2019, sentencing date.
 4          THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed
 5 in multiple counterparts, and that said counterparts (when offered together) shall constitute a
 6 fully executed original. In this regard, signatures by facsimile shall be given the same force
 7 and effect as originals.
 8          IT IS SO STIPULATED:
 9 Dated: October 18, 2019                               United States Attorney’s Office
10
11                                                 By: /s/Melanie L. Alsworth
12                                                       MELANIE L. ALSWORTH
13                                                       Assistant United States Attorney
14 Dated: October 18, 2019                               UNITED STATES PROBATION
15
16                                                       /s/ Megan D. Pascual
17                                                       MEGAN D. PASCUAL
18                                                       United States Probation Officer
19 Dated: October 18, 2019                               BONAKDAR LAW FIRM
20
21                                                  By: /s/ Roger S. Bonakdar
22                                                        ROGER S. BONAKDAR
23                                                        Attorney for Defendant
24                                                        MARCO MOSQUEDA
25
26
27
28




                                                    2
 1                                             ORDER
 2         The parties’ stipulation to continue the sentencing hearing having come before this
 3 Court and good cause appearing therefore, the October 21, 2019, sentencing hearing is hereby
 4 continued to December 16, 2019. The deadlines for exchange of informal objections, and filing
 5 of formal objections and sentencing memoranda, are extended to reconcile with the new
 6 sentencing hearing date. No further continuances of the sentencing hearing will be granted
 7 absent a compelling showing of good cause.
 8
     IT IS SO ORDERED.
 9
10      Dated:    October 18, 2019
                                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   3
